Pee Curiam,
The plaintiff’s husband was employed by a coal company which owned a side track leading from its repair yards to the tracks of the defendant, and of which the defendant had a limited permissive use. He was a repairman, and when injured was working in the yard of the coal company under a car belonging to it against which a car of the defendant was pushed. The main ground of defense at the trial and the only one that need be noticed was that the deceased was a fellow servant under the provisions of the Act of April 4, 1868, P. L. 58.
One test of the application of the Act of 1868 is the nature of the business of the person injured at the time of the injury. “If it is business connected with the railroad in the sense that it is ordinarily the duty of railroad employees, then while the party is engaged at it the statute treats him as a quasi employee, and puts his rights on the same basis. If, however, the work has no relation to railroad work as such, and is connected with the railroad only by irrelevant and immaterial circumstances of locality, the case is not within the statute at all”: Spisak v. Railroad Co., 152 Pa. 281. The deceased *424was engaged at Ms usual occupation as an employee of the coal company, and was repairing its car on its track in its yard. His work w as not railroad work, and it had no relation whatever (:« the railroad company, and the act did not apply to Mm.
The judgment is affirmed.